NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AIDE SANDOVAL-NUNEZ,                            No.    14-73503

                Petitioner,                     Agency No. A096-107-751

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 4, 2018**
                                 Seattle, Washington

Before: BYBEE and N.R. SMITH, Circuit Judges, and ANTOON,*** District
Judge.

      After the Department of Homeland Security ordered that Petitioner Aide

Sandoval-Nunez be removed to her native country of Mexico, Sandoval-Nunez


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
applied for deferral of removal under the Convention Against Torture (“CAT”).

See 8 C.F.R. § 1208.17 (2018). The immigration judge (“IJ”) denied her

application, and Sandoval-Nunez appealed to the Board of Immigration Appeals

(“BIA”), which dismissed her appeal. Sandoval-Nunez now petitions this Court for

review of the BIA’s dismissal, seeking remand or, alternatively, reversal.

      1. Sandoval-Nunez’s request for remand is denied. In Maldonado v. Lynch,

we held that an applicant does not bear a burden of demonstrating that relocation

within the proposed country of removal is impossible because the IJ must consider

all relevant evidence and no one factor is determinative. 786 F.3d 1155, 1164 (9th

Cir. 2015). By considering the ability to relocate as only one of many factors

pertinent to whether “it is more likely than not that [Sandoval-Nunez] will be

tortured if removed” to Mexico, the BIA’s decision in this case complied with the

principles of Maldonado. Id.

      2. The BIA did not violate Sandoval-Nunez’s due process rights by failing to

explicitly address legal arguments advanced on appeal to the BIA. The BIA

“adopt[ed] and affirm[ed] the decision of the [IJ],” expressed no disagreement with

any part of the IJ’s decision, and cited to Matter of Burbano, 20 I. & N. Dec. 872,

874 (BIA 1994). This signified that the BIA “had conducted an independent review

of the record and had exercised its own discretion in determining that its

conclusions were the same as those articulated by the IJ.” Abebe v. Gonzales, 432


                                          2                                  14-73503
F.3d 1037, 1040 (9th Cir. 2005). Thus, the BIA did not err by summarily rejecting

Sandoval-Nunez’s arguments.

      3. Substantial evidence supports denial of Sandoval-Nunez’s application for

deferral under CAT. Sandoval-Nunez argues the BIA and IJ failed to consider

evidence that she would be tortured due to her sexual orientation or by individuals

who abused her as a child or the Sinaloa cartel. Accepting Sandoval’s testimony as

truthful, the record does not compel a finding that Sandoval-Nunez is more likely

than not to be tortured at the “acquiescence of a public official or other person

acting in an official capacity” if removed to Mexico. 8 C.F.R. § 1208.18(a)(1); 8

U.S.C. § 1252(b)(4)(B); Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          3                                    14-73503